Exhibit 10.1

Final Form of Agreement

VOTING AND SUPPORT AGREEMENT

This VOTING AND SUPPORT AGREEMENT (this “Agreement”), is dated as of [], 2018,
by and among Transocean Ltd., a Swiss corporation (“Parent”), and the
shareholders of Ocean Rig UDW Inc., an exempted company incorporated with
limited liability under the laws of the Cayman Islands (the “Company”), listed
on the signature pages hereto (each, a “Shareholder” and collectively, the
“Shareholders”). Capitalized terms used and not otherwise defined herein shall
have the meanings ascribed to such terms in the Merger Agreement (as defined
below).

W I T N E S S E T H:

WHEREAS, the Company is considering whether to enter into an Agreement and Plan
of Merger with Parent, Transocean Oceanus Holdings Limited, an exempted company
incorporated with limited liability under the laws of the Cayman Islands and a
wholly owned subsidiary of Parent (“Holdco”), and Transocean Oceanus Limited, an
exempted company incorporated with limited liability under the laws of the
Cayman Islands and a wholly owned subsidiary of HoldCo (“Merger Sub”),
substantially in the form of the draft, dated September 3, 2018, previously
furnished to the Shareholders (the “Merger Agreement”).

WHEREAS, the Merger Agreement provides for, among other things, the merger of
Merger Sub with and into the Company, with the Company surviving the Merger,
pursuant to which each Company Common Share (other than Company Common Shares
held by the Company as treasury shares or owned by any Subsidiary of the Company
or Parent, Merger Sub or any of their Subsidiaries prior to the Effective Time
and the Dissenting Shares) shall be converted into the right to receive (i)
1.6128 fully paid and non-assessable shares of Parent Common Shares and (ii)
$12.75 in cash, without interest.

WHEREAS, as of the date hereof, each Shareholder is the legal or beneficial
owner of the number of Company Common Shares set forth on Exhibit A hereto
(together with such additional Company Common Shares that become legally or
beneficially owned by such Shareholder, whether by purchase, share dividend,
distribution, split-up, recapitalization, combination, exchange of shares or the
like, conversion of convertible securities or otherwise, after the date hereof,
the “Company Owned Shares”).

WHEREAS, as a condition to Parent’s willingness to enter into and perform its
obligations under the Merger Agreement, Parent has required that each
Shareholder agree, and each Shareholder has agreed, to enter into this
Agreement.

NOW,  THEREFORE, in consideration of the premises and for other good and
valuable consideration given to each party hereto, the receipt of which is
hereby acknowledged, the parties agree as follows:

1.         Agreement to Vote.

1.1       Agreement to Vote Company Owned Shares. Each Shareholder hereby agrees
that, from the date of execution of the Merger Agreement until the earliest of
(i) the time that the Company Shareholder Approval has been obtained and (ii)
termination of this Agreement in accordance with Section 6.1 (the “Company
Voting Period”), at any meeting of the shareholders of the Company at which the
approval and adoption of the Merger Agreement and the other transactions
contemplated by the Merger Agreement (including the Merger) is

 

 





--------------------------------------------------------------------------------

 



 

to be voted upon, however called, or any adjournment or postponement thereof, or
in connection with any written consent of the shareholders of the Company, such
Shareholder shall be present (in person or by proxy, or cause to be present) and
vote (or cause to be voted), or give written consent (or cause written consent
to be given) covering, all of its Company Owned Shares at such time:

(a)        in favor of (A) approval and adoption of the Merger Agreement and the
Transactions, (B) any other matter necessary or appropriate to consummate the
Transactions, and (C) the approval of any proposal to adjourn or postpone the
meeting to a later date, if there are not sufficient votes for the approval and
adoption of the Merger Agreement, any of the Transactions or any other matter
necessary or appropriate to consummate the Transactions on the date on which
such meeting is held; and

(b)        against (A) any Acquisition Proposal or any other action, proposal,
agreement or transaction made in opposition to or competition with, or
inconsistent with, the Merger Agreement and the Transactions, and (B) any other
action, proposal, agreement or transaction that would reasonably be expected, or
the effect of which would reasonably be expected, to prevent, nullify,
materially impede, interfere with, frustrate, delay, postpone, discourage or
adversely affect the timely consummation of the Transactions or the performance
by the Shareholder of its obligations under this Agreement, including (1) any
extraordinary dividend or distribution by the Company, (2) any material change
in the capital structure or corporate structure or business of the Company or
any Subsidiary of the Company, (3) any merger agreement or merger (other than
the Merger Agreement and the Merger), consolidation, combination, material
business transaction, sale of assets, reorganization, recapitalization,
dissolution, liquidation or winding up of the Company, or any other action or
transaction involving the Company, (4) any election of new members to the
Company Board, other than the re-election of the members of the Company Board
who are serving as directors of the Company on the date of this Agreement
(collectively, the “Existing Directors”) or any new member(s) whose
nomination(s) is approved by a majority of the Existing Directors, and (5) any
amendment of the Company’s organizational documents.

Notwithstanding anything herein to the contrary, this Section 1.1 shall not
require any Shareholder to be present (in person or by proxy) or vote (or cause
to be voted), or give written consent (or cause written consent to be given)
covering, any of its Company Owned Shares to amend, modify or waive any
provision of the Merger Agreement in a manner that would (i) decrease the amount
or change the form of the Merger Consideration, (ii) impose any material
restrictions or additional material conditions on the payment of the Merger
Consideration to shareholders of the Company or (iii) extend the End Date.

1.2       Agreement to Vote Parent Owned Shares.  Each Shareholder hereby agrees
that, from the date of execution of the Merger Agreement until the earliest of
(i) the time that the Parent Shareholder Approval has been obtained and (ii)
termination of this Agreement in accordance with Section 6.1 (the “Parent Voting
Period”), at any meeting of the shareholders of Parent at which the Parent
Shareholder Approval and the Merger Agreement and the other transactions
contemplated by the Merger Agreement (including the Merger) are to be voted
upon, however called, or any adjournment or postponement thereof, such





2

--------------------------------------------------------------------------------

 



 

Shareholder shall be present (in person or by proxy, or cause to be present) and
vote (or cause to be voted), all of its Parent Owned Shares (as defined below)
which such Shareholder beneficially owns as of the record date for such meeting
at such time in favor of (A) the Authorized Share Capital, (B) the Parent Share
Issuance, (C) the related amendments to Parent’s articles of association in
connection therewith, (D) any other Transactions (as necessary) and (E) one or
more “routine” matters under the rules of the New York Stock Exchange (the
proposals referred to in clauses (A), (B), (C), (D) and (E) being collectively
referred to as the “Parent Proposals”).  Parent hereby agrees to provide each
Shareholder with at least ten (10) calendar days’ advance notice of the record
date for any shareholder meeting of the Parent held during the Parent Voting
Period.  For purposes of this Agreement, “Parent Owned Shares” means the Parent
Registered Shares beneficially owned by such Shareholder as of the date hereof
together with such additional Parent Registered Shares that become beneficially
owned by such Shareholder, whether by purchase, share dividend, distribution,
split-up, recapitalization, combination, exchange of shares or the like,
conversion of convertible securities or otherwise, after the date hereof less
any Parent Registered Shares that have been Transferred pursuant to a Permitted
Transfer.

2.         Representations and Warranties of Shareholders.  Each Shareholder
hereby represents and warrants to Parent, as of the date of this Agreement, as
of the Company Shareholder Meeting, and, if such Shareholder beneficially owns
any Parent Registered Shares as of the Parent Shareholder Meeting, as of the
Parent Shareholder Meeting, as follows:

2.1       Power; Due Authorization; Binding Agreement. Such Shareholder has the
requisite power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement and the consummation by
such Shareholder of the transactions contemplated hereby have been duly and
validly authorized by all necessary corporate, partnership or other applicable
action on the part of such Shareholder, and no other proceedings on the part of
such Shareholder are necessary to authorize this Agreement or to consummate the
transactions contemplated hereby.  This Agreement has been duly and validly
executed and delivered by such Shareholder and, assuming the due and valid
authorization, execution and delivery hereof by the other parties hereto,
constitutes a valid and binding agreement of such Shareholder, enforceable
against such Shareholder in accordance with its terms, except that (i) such
enforcement may be subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar Applicable Laws, now or hereafter in effect,
relating to creditors’ rights generally and (ii) equitable remedies of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought.

2.2       Ownership of Shares.

(i)         The Company Owned Shares set forth opposite such Shareholder’s name
on Exhibit A hereto as adjusted for Company Owned Shares Transferred pursuant to
a Permitted Transfer are owned legally or beneficially by such Shareholder, free
and clear of any Liens (including any restriction on the right or power to vote,
consent with respect to, or otherwise dispose of the Company Owned Shares, other
than pursuant to this Agreement), except for any Liens that (x) could not
reasonably be expected, either individually or in the aggregate, to materially
impair the ability of such Shareholder to perform fully its obligations
hereunder on a timely basis or (y) are incurred with Parent’s prior written
consent (“Permitted Liens”). For the avoidance of doubt, the fact that such





3

--------------------------------------------------------------------------------

 



 

Shareholder’s Company Owned Shares may be loaned by such Shareholder as part of
customary securities lending arrangements shall constitute a Permitted Lien so
long as such Shareholder is entitled to vote any such loaned Company Owned
Shares at any shareholder meeting of the Company held during the Voting Period
(including by recalling such loaned Company Owned Shares prior to the record
date for such meeting as necessary).  Parent hereby agrees to provide each
Shareholder with at least ten (10) calendar days’ advance notice of the record
date for any shareholder meeting of the Company held during the Company Voting
Period.  Other than the restrictions in favor of Parent pursuant to this
Agreement, any Permitted Liens, any transfer restrictions of general
applicability under applicable securities laws, or as disclosed by such
Shareholder on a Schedule 13D filed with respect to the Company Common Shares,
as amended as of the date hereof, such Shareholder has, and at any shareholder
meeting of the Company held during the Company Voting Period to vote regarding
the Merger Agreement and the Transactions such Shareholder will have, either
(A) sole voting power and sole dispositive power with respect to the matters set
forth in Section 1.1 in respect of all of the Company Owned Shares of such
Shareholder or (B) voting power and dispositive power with respect to the
matters set forth in Section 1.1 in respect of all of the Company Owned Shares
of such Shareholder that is shared with one or more of the other Shareholders
hereto or their respective transferees in accordance with Section 4.1 of this
Agreement.

(ii)       As of the date hereof, except for the Company Owned Shares set forth
on Exhibit A hereto, such Shareholder does not legally or beneficially own any
(a) common, ordinary or restricted shares or any other voting securities of the
Company, (b) securities of the Company convertible into or exchangeable for
common shares, preferred shares or voting securities of the Company or (c)
options, warrants or other rights to acquire from the Company any common shares,
preferred shares or any other voting securities of the Company or securities
convertible into or exchangeable for common shares, preferred shares or voting
securities of the Company, or rights the value of which is linked to the price
or value of any common shares, preferred shares or voting securities of the
Company. Except for this Agreement, any Permitted Liens or as disclosed by such
Shareholder on a Schedule 13D filed with respect to the Company Common Shares,
as amended as of the date hereof, none of the Company Owned Shares is subject to
any voting trust or other agreement, arrangement, understanding or instrument
with respect to the voting of, or exercise of voting power with respect to, or
the Transfer (as defined below) of, such shares.

For purposes of this Agreement, to “Transfer” any securities shall mean (a) to
sell, assign, transfer, pledge, encumber, distribute, gift or otherwise dispose
of (including by merger or otherwise by operation of law) such securities or any
interest in such securities, (b) to tender such securities in any tender or
exchange offer, or (c) to create or permit to exist any Liens (other than
Permitted Liens), or (d) enter into any contract, option, agreement or other
arrangement or understanding with respect to any of the actions contemplated by
the preceding clauses (a) through (c). The term “sell,” “sale” or any
derivatives thereof used in this Agreement with respect to any securities of the
Company shall include (w) any sale, transfer or disposition of legal or
beneficial ownership, or both, of such securities, (x) any short sale with
respect to such securities, (y) any swap transaction, option, warrant, forward
purchase or sale transaction, futures transaction, cap transaction, floor
transaction, collar transaction or any other similar transaction (including any
option with respect to any such transaction) or combination of any such
transactions, in each case involving such securities and (1) has, or would
reasonably be expected to have, the effect of reducing or limiting such
Shareholder’s economic interest in such securities or (2) grants a third party
the right to vote





4

--------------------------------------------------------------------------------

 



or direct the voting of such securities, or (z) any transaction that has the
same effect as any of the foregoing.

 

2.3       Non-Contravention.  The execution and delivery of this Agreement by
such Shareholder does not, and the performance by such Shareholder of its
obligations under this Agreement will not, (i) conflict with or violate any
Applicable Law with respect to such Shareholder or by which any of its assets or
properties (including any Company Owned Shares or Parent Owned Shares) are bound
or (ii) conflict with, result in any breach of or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, or require payment under, or result in the creation of any Lien
on the properties or assets of such Shareholder pursuant to, any note, bond,
mortgage, indenture, contract, agreement, lease, license, permit, franchise or
other instrument or obligation to which the Shareholder is a party or by which
such Shareholder or any of its assets or properties (including any Company Owned
Shares or Parent Owned Shares) are bound, except for any of the foregoing as
could not reasonably be expected, either individually or in the aggregate, to
materially impair the ability of such Shareholder to perform fully its
obligations hereunder on a timely basis. The execution and delivery of this
Agreement by such Shareholder does not, and the performance of this Agreement by
such Shareholder will not, require any consent, approval, authorization or
permit of, or filing with or notification to, any (A) Governmental Authority,
except for filings that may be required to be made with the SEC under the
Exchange Act or (B) third party (including with respect to individuals, trusts,
any co-trustee or beneficiary).

2.4       Acknowledgment.  Such Shareholder understands and acknowledges that
Parent is entering into the Merger Agreement in reliance upon such Shareholder’s
execution, delivery and performance of this Agreement.

3.         Representations and Warranties of Parent.  Parent hereby represents
and warrants to each of the Shareholders, as of the date of this Agreement, as
of the Company Shareholder Meeting, and as of the Parent Shareholder Meeting as
follows: (a) Parent has the requisite corporate power and authority to execute
and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby; (b) the execution and delivery
of this Agreement and the consummation by Parent of the transactions
contemplated hereby have been duly and validly authorized by all necessary
corporate action on the part of Parent, and no other proceedings on the part of
Parent are necessary to authorize this Agreement or to consummate the
transactions contemplated hereby; and (c) this Agreement has been duly and
validly executed and delivered by Parent and, assuming the due and valid
authorization, execution and delivery hereof by the other parties hereto,
constitutes a valid and binding agreement of Parent.

4.         Certain Covenants of the Shareholders.

4.1       Restriction on Transfer, Proxies and Non-Interference.

(i)        Each Shareholder hereby agrees, during the Company Voting Period, not
to, directly or indirectly, (a) Transfer, cause or permit any Transfer of, or
make any offer regarding any Transfer of, any of the Company Owned Shares of
such Shareholder or any other securities of the Company, in each case, other
than (1) any such transaction as to which Parent, Holdco, Merger Sub or any of
their respective Affiliates are the sole counterparty, (2) any Permitted Liens
or (3) any Transfer to (A) any Affiliate





5

--------------------------------------------------------------------------------

 



 

of such Shareholder or (B) any Person who has, prior to the Transfer, filed a
Schedule 13D or Schedule 13G with respect to the Company Common Shares
indicating that such Person is the beneficial owner of 5% or greater of the
outstanding Company Common Shares (each, a “Permitted Person”) who (x) is a
party to an agreement with Parent with substantially identical terms to this
Agreement or (y) executes a joinder to this Agreement in form and substance
reasonably acceptable to Parent pursuant to which such Permitted Person agrees
to be bound by the terms hereof applicable to such Shareholder as to any such
Company Owned Shares (each a “Permitted Transfer”), (b) grant any proxies or
powers of attorney with respect to the Company Owned Shares or the Parent Owned
Shares of such Shareholder, deposit any such Company Owned Shares or Parent
Owned Shares into a voting trust or enter into a voting agreement or
understanding with any Person to vote or give instructions with respect to any
such Company Owned Shares or Parent Owned Shares in any manner inconsistent with
the terms of this Agreement, in each case with respect to any vote on the
approval and adoption of the Merger Agreement or any other matters set forth in
Section 1.1 or Section 1.2 of this Agreement, (c) make any public statements in
support of or recommending the adoption or consummation of any Opposing Proposal
(as defined below), or (d) commit or agree to take any of the foregoing
actions.  If any involuntary Transfer of any of the Company Owned Shares shall
occur (including a sale by a Shareholder’s trustee in any bankruptcy, liquidator
in any liquidation or winding-up or provisional liquidator in any restructuring
by way of provisional liquidation, or a sale to a purchaser at any creditor’s or
court sale), the transferee (which term, as used herein, shall include any and
all transferees and subsequent transferees of the initial transferee) shall, to
the extent permitted by Applicable Law, take and hold such Company Owned Shares
subject to all of the restrictions, liabilities, obligations and rights under
this Agreement, which shall continue in full force and effect until the valid
termination of this Agreement.

(ii)       During the Company Voting Period, each Shareholder will not, and will
not permit any Person under such Shareholder’s control to, (a) solicit proxies
or become a “participant” in a “solicitation” (as such terms are defined in Rule
14a1 under the Exchange Act) (A) with respect to an Opposing Proposal or (B)
seeking votes or consents against the approval or adoption of the Merger
Agreement or the Transactions, (b) initiate a shareholders’ vote with respect to
an Opposing Proposal or (c) except by virtue of this Agreement, become a member
of a “group” (as such term is used in Section 13(d) of the Exchange Act) with
respect to any voting securities of the Company with respect to an Opposing
Proposal. For purposes of this Agreement, the term “Opposing Proposal” means any
of the actions or proposals described in clause (b) of Section 1.1.

(iii)      During each of the Company Voting Period and the Parent Voting
Period, each Shareholder agrees that it will not take any action designed to, or
that has the effect of, frustrating, delaying or impeding the ability of the
Company to obtain the approval or adoption of the Merger Agreement or the
Transactions, including the Merger, or frustrating, delaying or impeding the
ability of Parent to obtain the approval or adoption of the Parent Proposals.

(iv)       During each of the Company Voting Period and the Parent Voting
Period, each Shareholder agrees that it will not bring, commence, institute,
maintain, prosecute, participate in or voluntarily aid any Proceeding in law or
in equity, in any court or before any Governmental Authority, which alleges that
the execution and delivery of the Merger Agreement by the Company, Parent,
Holdco or Merger Sub or the approval of the Merger Agreement and the
Transactions by the Company Board or the board of directors or





6

--------------------------------------------------------------------------------

 



 

similar governing body, as applicable, of Parent, Holdco or Merger Sub, breaches
any fiduciary duty of such governing body or any member thereof or which
otherwise challenges the Merger Agreement and the Transactions.

4.2       Acquisition of Additional Shares.  During the Company Voting Period,
each Shareholder shall notify Parent promptly in writing of the acquisition or
Transfer (other than Permitted Liens) of legal or beneficial ownership of
additional Company Common Shares after the date hereof.

4.3       Agreement not to Exercise Dissenters’ Rights.  Each Shareholder hereby
waives, and agrees not to exercise or assert, if applicable, any appraisal and
dissenter rights under Section 238 of the Cayman Companies Law in connection
with the Merger Agreement and the Transactions.

4.4       Non-Solicitation; No Acquisition Proposal.  Each Shareholder hereby
agrees that it shall not (and it shall cause its Subsidiaries and controlled
Affiliates and shall instruct and use its reasonable commercial efforts to cause
its and their respective Representatives not to), directly or indirectly, take
any action that, if taken by the Company, would constitute a breach of Section
6.04 of the Merger Agreement. Each Shareholder agrees immediately to cease and
cause to be terminated all discussions or negotiations, if any, conducted by
such Shareholder prior to the date of this Agreement with any Third Party with
respect to any Acquisition Proposal.

5.         Drag-Along Sale.

5.1       Each Shareholder shall take all actions reasonably requested by Parent
in order to consummate the Transactions as a Drag-Along Sale (as defined below)
in accordance with Article 6.4 of the Company’s Second Amended and Restated
Memorandum and Articles of Association (the “Articles”), including (i) executing
and delivering all such other agreements, notices, certificates, instruments or
documents as Parent may reasonably request in order to consummate such
Drag-Along Sale and (ii) allowing Parent to execute and deliver, in each such
Shareholder’s name and on its behalf, any notice of such Drag-Along Sale
required under Article 6.2 of the Articles.

5.2       Each Shareholder shall take all actions (other than purchasing
additional Company Common Shares) reasonably requested by Parent in order to
consummate the Transactions as a Drag-Along Sale in accordance with Article 6.2
of the Articles, including (i) executing and delivering all such other
agreements, notices, certificates, instruments or documents as Parent may
reasonably request in order to consummate such Drag-Along Sale and (ii) allowing
Parent to execute and deliver, in each such Shareholder’s name and on its
behalf, any notice of such Drag-Along Sale required under Article 6.2 of the
Articles.  Each Shareholder agrees that this Agreement constitutes such
Shareholder’s “proposal to effect” the Transactions within the meaning of
Article 6.2.1 of the Articles.

5.3       No Shareholder shall take any action to in any way interfere with,
delay or frustrate the exercise of the drag-along rights set forth in Article 6
of the Articles with respect to the Transactions.

5.4       For the purposes of this Section 5, the term “Drag-Along Sale” has the
meaning assigned to such term in the Articles.





7

--------------------------------------------------------------------------------

 



 

6.         Miscellaneous.

6.1       Termination of this Agreement. This Agreement, and all obligations,
terms and conditions contained herein, shall automatically terminate without any
further action required by any person upon the earliest to occur of: (i) the
termination of the Merger Agreement in accordance with its terms; (ii) the
Effective Time; (iii) the making of any change, by amendment, waiver or other
modification to any provision of the Merger Agreement that (x) decreases the
amount or changes the form of the Merger Consideration, (y) imposes any material
restrictions on or additional material conditions on the payment of the Merger
Consideration to the shareholders of the Company or (z) extends the End Date;
(iv) if the Company Board makes an Adverse Recommendation Change following
receipt of a Superior Proposal; (v) the End Date, as it may be extended in
accordance with the provisions of the Merger Agreement; and (vi) the mutual
written consent of the parties.

6.2       Effect of Termination.  In the event of termination of this Agreement
pursuant to Section 6.1, this Agreement shall become void and of no effect with
no liability on the part of any party hereto; provided, however, no such
termination shall relieve any party hereto from any liability for any willful
and intentional breach of this Agreement occurring prior to such termination and
the provisions of this Article 6 shall survive any such termination.

6.3       Entire Agreement.  This Agreement constitutes the entire agreement
among the parties hereto with respect to the subject matter of this Agreement
and supersede all prior agreements and understandings, both oral and written,
among the parties hereto with respect to the subject matter of this Agreement.

6.4       Amendments and Waivers.

6.4.1    Any provision of this Agreement may be amended or waived prior to the
termination of this Agreement in accordance with its terms if, but only if, such
amendment or waiver is in writing and is signed, in the case of an amendment, by
each party to this Agreement or, in the case of a waiver, by each party against
whom the waiver is to be effective.

6.4.2    No failure or delay by any party hereto in exercising any right, power
or privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by Applicable Law.

6.5       Binding Effect; Benefit; Assignment.

6.5.1    The provisions of this Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
assigns, and no provision of this Agreement is intended to confer any rights,
benefits, remedies, obligations or liabilities hereunder upon any Person other
than the parties hereto and their respective successors and assigns, other than
with respect to the provisions of Section 6.14 which shall inure to the benefit
of the Company, and the Company shall be an express third-party beneficiary of
Section 6.14.





8

--------------------------------------------------------------------------------

 



6.5.2    No party hereto may assign, delegate or otherwise transfer any of its
rights or obligations under this Agreement without the prior written consent of
each other party hereto.

6.6       Notices. All notices, requests and other communications to any party
hereto under this Agreement shall be in writing (including electronic mail
transmission) and shall be given:

If to any Shareholder:

[]

E-mail: []

Facsimile: []
Attn: []

with a copy to:

[]

E-mail: []

Facsimile: []

Attn: []

and

Seward & Kissel LLP

One Battery Park Plaza

New York, NY 10004

Attention:   Gary J. Wolfe

Jim Abbott

Keith Billotti

E-mail:       wolfe@sewkis.com

abbott@sewkis.com

billotti@sewkis.com

If to Parent:

[]

E-mail: []

Facsimile: []

Attn: []

with a copy to each of:

King & Spalding LLP

125 Old Broad Street

London EC2N 1AR

Attention:  Martin J. Hunt

Email:  mhunt@kslaw.com





9

--------------------------------------------------------------------------------

 



 

King & Spalding LLP

1180 Peachtree Street

Atlanta, Georgia  30309

Attention:  Keith M. Townsend

Zachary L. Cochran

 

E-mail:      ktownsend@kslaw.com

zcochran@kslaw.com

 

or to such other address or electronic mail address as such party hereto may
hereafter specify for the purpose by notice to the other parties hereto.  All
such notices, requests and other communications shall be deemed received on the
date of receipt by the recipient thereof if received prior to 5:00 p.m. on a
Business Day in the place of receipt.  Otherwise, any such notice, request or
communication shall be deemed to have been received on the next succeeding
Business Day in the place of receipt.

6.7       Governing Law.  This Agreement shall be interpreted, construed and
governed by and in accordance with the laws of the State of New York without
regard to the conflicts of law principles thereof.  Notwithstanding the
foregoing, the following matters arising out of or relating to this Agreement
shall be construed, performed and enforced in accordance with the laws of the
Cayman Islands in respect of which the parties hereby irrevocably submit to the
non-exclusive jurisdiction of the courts of the Cayman Islands:  the Merger, the
Articles, voting rights, the Drag-Along Sale and the rights provided in Section
238 of the Cayman Companies Law.

6.8       Venue.

(a)        Subject to Section 6.7, each of the parties irrevocably agrees that
any claim, action, suit, proceeding or investigation, whether civil, criminal,
administrative or investigative and whether formal or informal (a “Proceeding”),
arising out of or relating to this Agreement brought by any party against any
other party shall be brought and determined in the court of any New York federal
court sitting in the Borough of Manhattan of The City of New York; provided,
however, that if such federal court does not have jurisdiction, then any New
York state court sitting in the Borough of Manhattan of The City of New York
(collectively, the “Chosen Courts”). Each of the parties hereto irrevocably and
unconditionally consents and submits itself and its property in any Proceeding
to the exclusive general jurisdiction of the Chosen Courts in the event any
dispute arises out of this Agreement or the transactions contemplated by this
Agreement, or for recognition and enforcement of any judgment in respect
thereof, (iii) agrees that it shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such Chosen Courts,
(iv) agrees that any actions or proceedings arising in connection with this
Agreement or the transactions contemplated by this Agreement shall be brought,
tried and determined only in the Chosen Courts, (v) waives any objection that it
may now or hereafter have to the venue of any such Proceeding in any such Chosen
Courts or that such Proceeding was brought in an inconvenient court and agrees
not to plead or claim the same and (vi) agrees that it shall not bring any
action relating to this Agreement or the transactions contemplated by this
Agreement in any court other than the Chosen Courts.  Each of the parties hereto
agrees that a final judgment in any Proceeding in the Chosen Courts shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Applicable Law.  Each of the parties further
agrees that notice as provided herein





10

--------------------------------------------------------------------------------

 



 

shall constitute sufficient service of process and the parties further waive any
argument that such service is insufficient.

(b)        EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

(c)        EACH PARTY HERETO EXPRESSLY ACKNOWLEDGES THAT THE WAIVERS IN SECTION
6.8(A) AND SECTION 6.8(B) ARE INTENDED TO BE IRREVOCABLE UNDER THE LAWS OF THE
STATE OF NEW YORK AND OF THE U.S.

6.9       Specific Performance.  The parties hereto agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms of this Agreement and that the parties hereto shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
or to enforce specifically the performance of the terms and provisions hereof in
the Chosen Courts or the courts of the Cayman Islands in respect of any Cayman
Islands matter set forth in Section 6.7, in addition to any other remedy to
which they are entitled at law or in equity.

6.10     Counterparts; Effectiveness.  This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.  This
Agreement shall become effective when each party hereto shall have received a
counterpart of this Agreement signed by all of the other parties hereto.  Until
and unless each party hereto has received a counterpart of this Agreement signed
by all of the other parties hereto, this Agreement shall have no effect and no
party hereto shall have any right or obligation hereunder (whether by virtue of
any other oral or written agreement or other communication).  The exchange of a
fully executed Agreement by electronic transmission in .PDF format shall be
sufficient to bind the parties hereto to the terms and conditions of this
Agreement.

6.11     Descriptive Headings.  The descriptive headings used herein are
inserted for convenience of reference only and are not intended to be part of or
to affect the meaning or interpretation of this Agreement.

6.12     Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other Governmental
Authority to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the Transactions is not affected in
any manner materially adverse to any party hereto.  Upon such a determination,
the parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties hereto as closely as possible in an
acceptable manner in order that the transactions contemplated by this Agreement
be consummated as originally contemplated to the fullest extent possible.

6.13     Other.  Nothing contained herein, and no action taken by any
Shareholder pursuant hereto, shall be deemed to constitute the parties as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the parties are in any





11

--------------------------------------------------------------------------------

 



way acting in concert or as a group with respect to the obligations or the
transactions contemplated by this Agreement.

6.14     Disclosure.  Each Shareholder (i) consents to and authorizes the
publication and disclosure by Parent and the Company of such Shareholder’s
identity and holding and legal or beneficial ownership of the Company Owned
Shares and the nature of its commitments and obligations under this Agreement in
any press release and in any disclosure required by the SEC or other
Governmental Authority, including the Registration Statement and the Joint Proxy
Statement/Prospectus, and any amendment or supplement to either of them, and
(ii) agrees promptly to give to Parent and the Company any additional
information Parent or the Company may reasonably request for the preparation of
any such disclosure documents so long as such information is required by
Applicable Law to be disclosed therein.  Nothing in this Agreement shall
preclude any Shareholder from making such filings as are required by Applicable
Law in connection with the entering into of this Agreement, including an
amendment to any Schedule 13D or Schedule 13G previously filed by any
Shareholder with the SEC.

6.15     No Ownership Interest. Nothing contained in this Agreement shall be
deemed to vest in Parent any direct or indirect ownership or incidence of
ownership of or with respect to any Company Owned Shares or Parent Owned
Shares.  Except as provided in this Agreement, all rights, ownership and
economic benefits relating to the Company Owned Shares and the Parent Owned
Shares shall remain vested in and belong to the Shareholders.

6.16     Further Assurances. Subject to the terms and conditions of this
Agreement, upon request of the Parent, each Shareholder shall use commercially
reasonable efforts to take, or cause to be taken, all actions, and to do, or
cause to be done, all things necessary to fulfill such Shareholder’s obligations
under this Agreement.

6.17     Interpretation.  The following rules of interpretation shall apply to
this Agreement: (i) the words “hereof”, “hereby”, “herein” and “hereunder” and
words of like import used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement; (ii) the words
“party” or “parties” refers to the parties to this Agreement; (iii) references
to Articles, Sections and Exhibits are to Articles, Sections and Exhibits of
this Agreement unless otherwise specified; (iv) all Exhibits and schedules
annexed to this Agreement or referred to in this Agreement are incorporated in
and made a part of this Agreement as if set forth in full in this Agreement; (v)
any singular term in this Agreement shall be deemed to include the plural, and
any plural term the singular, and references to any gender shall include all
genders; (vi) whenever the words “include”, “includes” or “including” are used
in this Agreement, they shall be deemed to be followed by the words “without
limitation”, whether or not they are in fact followed by those words or words of
like import; (vii) “writing”, “written” and comparable terms refer to printing,
typing and other means of reproducing words (including electronic media) in a
visible form; (viii) references to any Applicable Law shall be deemed to refer
to such Applicable Law as amended from time to time and to any rules or
regulations promulgated thereunder; (ix) references to any contract are to that
contract as amended, modified or supplemented from time to time in accordance
with the terms hereof and thereof; (x) references to any Person include the
successors and permitted assigns of that Person; (xi) the word “extent” in the
phrase “to the extent” shall mean the degree to which a subject or other theory
extends and such phrase shall not mean “if”; (xii) the terms “beneficial
ownership,” “beneficially own,” “beneficial owner” and any correlative phrases
thereof shall be determined within the meaning of Rule 13d-3 promulgated under
the Exchange Act and (xiii) the parties hereto





12

--------------------------------------------------------------------------------

 



have participated jointly in the negotiation and drafting of this Agreement and,
in the event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as jointly drafted by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party
hereto by virtue of the authorship of any provision of this Agreement.

6.18     [Shareholder Capacity.  Each Shareholder is executing and entering into
this Agreement solely in such Shareholder’s capacity as a shareholder of the
Company, and not in such Shareholder’s capacity as a director, officer,
employee, agent or consultant of the Company. Notwithstanding anything herein to
the contrary, nothing herein shall in any way restrict a director of the Company
in the taking of any actions (or failure to act) in his or her capacity as a
director of the Company, or in the exercise of his or her fiduciary duties as a
director of the Company, or prevent or be construed to create any obligation on
the part of any director or officer of the Company from taking any action in his
or her capacity as such director, and no action taken solely in the capacity as
a director of the Company shall be deemed to constitute a breach of this
Agreement.]1

[remainder of page intentionally blank]

--------------------------------------------------------------------------------

1     To be included in agreements with directors and related entities only.





13

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
duly executed as of the day and year first above written.

 

 

 

 

 

PARENT:

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

SHAREHOLDERS:

 

 

 

[_______________]

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 



14

--------------------------------------------------------------------------------

 



EXHIBIT A

COMPANY COMMON SHARES LEGALLY OR BENEFICIALLY OWNED

 

 

 

 

 

 

Shareholder

    

Number of
Class A
Common
Shares Legally
or Beneficially
Owned

    

Number of
Class B
Common
Shares Legally
or Beneficially
Owned

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

--------------------------------------------------------------------------------